ICIMutual Partners in Risk Management John T. Mulligan Vice President June 23, 2010 Mr. Paul ONeil Vice President & Chief Compliance Officer Eaton Vance Corporation 2 International Place Boston, MA 02110 Re: ICI Mutual Insurance Company Blanket Bond No. 97125110B (Bond) Dear Paul: I hereby confirm payment of the additional premium and taxes due for the increased limit of liability on the above referenced Bond, effective May 1, 2011. Feel free to call me at (800) 643-4246 if you have any questions. Sincerely, /S/ John T. Mulligan John T. Mulligan Vice President
